MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                               FILED
this Memorandum Decision shall not be                            Sep 29 2016, 8:57 am

regarded as precedent or cited before any                            CLERK
                                                                 Indiana Supreme Court
court except for the purpose of establishing                        Court of Appeals
                                                                      and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Peter D. Nugent                                          Gregory F. Zoeller
Thomas & Nugent                                          Attorney General of Indiana
Indianapolis, Indiana
                                                         Caryn N. Szyper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Ian Defenderfer,                                         September 29, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         41A01-1604-CR-744
        v.                                               Appeal from the Johnson Superior
                                                         Court
State of Indiana,                                        The Honorable Cynthia S. Emkes,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         41D02-1410-F1-17



Bradford, Judge.



                                    Case Summary

Court of Appeals of Indiana | Memorandum Decision 41A01-1604-CR-744 | September 29, 2016   Page 1 of 6
[1]   On October 3, 2014, the Greenwood fire department responded to a report of

      an unconscious two-month-old infant. At the scene, the responding fire

      department personnel encountered the child’s father, Appellant-Defendant Ian

      Defenderfer. Defenderfer advised the responding personnel that the child,

      R.D., had been crying but then stopped breathing. R.D. was transported to

      Community South Hospital. The next day, Defenderfer admitted that he had

      shaken R.D. R.D. passed away as a result of the injuries inflicted by

      Defenderfer on October 5, 2014.


[2]   Defenderfer was subsequently charged with one count of Level 1 felony

      aggravated battery resulting in the death of a person less than fourteen years of

      age and one count of Level 2 felony battery resulting in the death of a person

      less than fourteen years of age. On October 15, 2015, Defenderfer pled guilty to

      one count of Level 2 felony battery resulting in the death of a person less than

      fourteen years of age. The trial court accepted Defenderfer’s guilty plea and

      sentenced Defenderfer to a term of thirty years, with four years suspended to

      probation. Defenderfer challenges the appropriateness of this sentence on

      appeal. We affirm.



                            Facts and Procedural History
[3]   The factual basis entered during the October 15, 2015 guilty plea hearing

      provides as follows: on October 3, 2014, Defenderfer knowingly or intentionally

      touched R.D. in a rude, insolent, or angry manner and that the touching



      Court of Appeals of Indiana | Memorandum Decision 41A01-1604-CR-744 | September 29, 2016   Page 2 of 6
      resulted in the death of R.D. As of October 3, 2014, Defenderfer was twenty

      years old. R.D. was Defenderfer’s two-month-old son.


[4]   On October 17, 2014, Appellee-Plaintiff the State of Indiana (the “State”)

      charged Defenderfer with one count of Level 1 felony aggravated battery

      resulting in the death of a person less than fourteen years of age and one count

      of Level 2 felony battery resulting in the death of a person less than fourteen

      years of age. Defenderfer pled guilty to one count of Level 2 felony battery

      resulting in the death of a person less than fourteen years of age on October 15,

      2015. In exchange for his guilty plea, the State agreed to dismiss the Level 1

      felony charge. The trial court accepted Defenderfer’s guilty plea and, on

      January 28, 2016, sentenced Defenderfer to a term of thirty years, with four

      years suspended to probation. This appeal follows.



                                 Discussion and Decision
[5]   Defenderfer contends that his thirty-year sentence is inappropriate in light of the

      nature of his offense and his character. Indiana Appellate Rule 7(B) provides

      that “The Court may revise a sentence authorized by statute if, after due

      consideration of the trial court’s decision, the Court finds that the sentence is

      inappropriate in light of the nature of the offense and the character of the

      offender.” In analyzing such claims, we “‘concentrate less on comparing the

      facts of [the case at issue] to others, whether real or hypothetical, and more on

      focusing on the nature, extent, and depravity of the offense for which the

      defendant is being sentenced, and what it reveals about the defendant’s

      Court of Appeals of Indiana | Memorandum Decision 41A01-1604-CR-744 | September 29, 2016   Page 3 of 6
      character.’” Paul v. State, 888 N.E.2d 818, 825 (Ind. Ct. App. 2008) (quoting

      Brown v. State, 760 N.E.2d 243, 247 (Ind. Ct. App. 2002), trans. denied). The

      defendant bears the burden of persuading us that his sentence is inappropriate.

      Sanchez v. State, 891 N.E.2d 174, 176 (Ind. Ct. App. 2008).


[6]   With respect to the nature of Defenderfer’s offense, the record reveals that

      Defenderfer committed a battery upon his two-month-old son, which resulted

      in his son’s death. Defenderfer admitted that he had shaken R.D. because R.D.

      was not being cooperative while Defenderfer was trying to change R.D.’s

      diaper. He also admitted that he was frustrated and annoyed with R.D. for

      crying. The autopsy report revealed that the cause of R.D.’s death was blunt

      force injury to the head, with clinical findings of acute and chronic subdural

      hemorrhage, diffuse cerebral edema, diffuse hypoxic injury and retinal

      hemorrhages. These clinical findings illustrate signs of shaken baby syndrome.

      After the autopsy report also revealed evidence of prior injuries to R.D.,

      Defenderfer admitted that the prior injuries were likely caused by him.


[7]   In sentencing Defenderfer, the trial court noted that while it would be

      “difficult” for the court to find Defenderfer to be the worst defendant that could

      come before the court, Defenderfer’s actions were amongst the worst that could

      come before the trial court. Sent. Tr. p. 54. The trial court also noted that R.D.

      “was as innocent and helpless as could possibly be.” Sent. Tr. p. 46. We agree

      with the trial court’s classification of Defenderfer’s criminal acts, which again

      included battering his helpless two-month-old son to the point of death, to be

      amongst the worst that could come before the trial court. In addition, while the

      Court of Appeals of Indiana | Memorandum Decision 41A01-1604-CR-744 | September 29, 2016   Page 4 of 6
      thirty-year sentence imposed by the trial court was the maximum that could be

      imposed under the terms of the plea agreement, it is of note that Defenderfer

      received the substantial benefit of having the Level 1 felony charge dismissed in

      exchange for his guilty plea to the Level 2 felony charge.


[8]   With respect to Defenderfer’s character, like the trial court, we acknowledge

      that Defenderfer was of a relatively young age at the time he committed the

      instant offense, did not have any prior arrests or criminal convictions, and had a

      documented history of mental illness. Defenderfer argues that his sentence is

      inappropriate in light of his relatively young age at the time he committed the

      instant offense. The record reveals that Defenderfer was twenty years old when

      he shook his two-month-old son with enough force to cause the child’s death.

      Defenderfer had graduated from high school; was living with his girlfriend, with

      whom he had a child; and had a job. While the young age of a defendant is a

      factor that a sentencing court may consider, age is not automatically a

      significant mitigating factor. Gross v. State, 769 N.E.2d 1136, 1141 n.4 (Ind.

      2002). We are unconvinced that Defenderfer’s age and culpability are

      sufficiently linked to render his sentence inappropriate because of his age.


[9]   Defenderfer also points to his lack of criminal history as an indication that his

      sentence is inappropriate. While it appears that Defenderfer had not previously

      been arrested or convicted of any prior criminal acts, we believe that such prior

      lawful behavior is offset by the seriousness of his instant offense. We cannot

      say that it reflects positively on one’s character that the first criminal act



      Court of Appeals of Indiana | Memorandum Decision 41A01-1604-CR-744 | September 29, 2016   Page 5 of 6
       committed by the individual is a battery upon his two-month-old child which

       results in the child’s death.


[10]   Finally, the record reveals that the trial court considered Defenderfer’s

       documented history of mental illness. The trial court found Defenderfer guilty

       but mentally ill and made a recommendation for placement in a facility

       qualified to treat Defenderfer’s functioning limitations and mental health issues.

       The trial court also ordered that the suspended portion of Defenderfer’s

       sentence would be “active probation” requiring “active mental health

       treatment.” Sent. Tr. p. 55. Further, the record reveals that despite

       Defenderfer’s documented history of mental illness, two different doctors found

       Defenderfer competent to stand trial. The record also reveals that despite a

       significant number of mental health treatment options being offered to

       Defenderfer, Defenderfer had chosen not to take advantage of these treatment

       options.


[11]   Upon review, we cannot say that Defenderfer’s sentence is inappropriate in

       light of his age, his lack of a criminal history, or his documented history of

       mental illness. We therefore conclude that Defenderfer has failed to establish

       that his thirty-year sentence, four years of which were suspended to probation,

       is inappropriate in light of both his character and the nature of his offense.


[12]   The judgment of the trial court is affirmed.


       Pyle, J., and Altice, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 41A01-1604-CR-744 | September 29, 2016   Page 6 of 6